DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Leo Goldstein-Gureff on 2/19/21.
The application has been amended as follows: 
In the specification filed on 12/3/20, on page 6, line 14, “retract” has been added after “to”.
In the specification filed on 12/3/20, on page 6, line 14, “drive the spindle back” has been deleted.
In the specification filed on 12/3/20, on page 11, line 15, “first power source 101” has been changed to “second power source 201”. 
In the specification filed on 12/3/20, on page 12, line 1, “drive the spindle 100 to” has been deleted. 
In claim 1, line 16, “ retract” has been added after “to”. 
In claim 1, lines 16-17, “drive the spindle back” has been deleted.
Allowable Subject Matter
Claims 1-4, 6, and 8 are allowed.
The following is an examiner’s statement of reasons for allowance:

(a) a tool pre-unclamping step (wherein the drawn bar as seen in Figure 4 is moved in the forward direction by an unclamping cylinder to release the tool 37 from its clamped state, see [0032]): before the third power source (32) controlling the tool changing arm (20, 23) to change a used tool (37), the aforementioned second power source (the biasing clamping spring biasing the drawn bar of Figure 4 as mentioned in [0032]) controlling the aforementioned tool unclamping cylinder to drive the clamp end of the spindle (via the second power source’s biasing clamping spring mentioned in [0032]) to move the used tool (37) from the clamping position to a pre-unclamping position (Figure 4; [0032]); and the 
(b) a tool changing step (see Figure 3), the third power source (32) controlling the tool changing arm (20, 23) to rotate to clamp the used tool (37) and simultaneously pull the used tool (37) away from the clamp end of the spindle (35), and the third power source (32) again controlling the tool changing arm (20, 23) to rotate to align a target tool (37) with the clamp  end of the spindle (37)[see Figure 3; [0033-0034]); and 
(c) a tool inserting step (see Figure 3), the third power source (32) controlling the tool changing arm (20, 23) to insert the target tool (37) into the clamp end of the spindle (35), the second power source controlling the aforementioned tool clamping and unclamping cylinder to drive the clamp end of the spindle (35) to clamp the target tool (37) upon the target tool (37) being inserted (see Figure 3; [0036]).
However, Isozumi does not disclose, in the tool pre-unclamping step, that the second power source controls the tool clamping and unclamping cylinder such that it retracts it for a retraction distance wherein the used tool re-contacts the clamp end, prior to the tool changing step (re the limitation “a tool pre-unclamping step:  before the third power source controlling the tool changing arm to change a used tool, … then the second power source controlling the tool clamping and unclamping cylinder to retract for a retraction distance, with the used tool re-contacting the clamp end”). Also, there is no combinable teaching in the prior art or record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of Isozumi, and thus, claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASIR A DIAB whose telephone number is (571)270-0486.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-






/YASIR A DIAB/Examiner, Art Unit 3722                                                                                                                                                                                                        2/26/21


/ERICA E CADUGAN/Primary Examiner, Art Unit 3722